DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered. Claims 1-20 are pending.















Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Accordingly, 35 USC 112(f) is NOT invoked in method claims 1-20, because there is no step plus function limitation. 








(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 




Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.











This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“training…to indicate…the training based on” in method claim 1, lines 15,16, because the claimed underlying function “to indicate” is modified by “acts” of “training” and “based on”; and

“training…to receive…and to output…the training using” in claim 18, lines 8,9 because the claimed underlying function “to receive…and to output” is modified by independent-variable-like underlying “acts” of “training” in claim 18, lines 8,9 and “using” in claim 18, line 9:  
“to receive… and to output”=F(“training”, “using”).

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Accordingly:




The claimed “method” (as in “the method comprising… generating… reorienting…simulating…reconstructing…training…and storing” in claim 1, lines 2-18) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 2-4 are most consistent with the disclosure:
method
noun
1	a procedure, technique, or way of doing something, especially in accordance with a definite plan:
There are three possible methods of repairing this motor.
2	a manner or mode of procedure, especially an orderly, logical, or systematic way of instruction, inquiry, investigation, experiment, presentation, etc.:
the empirical method of inquiry.
3	order or system in doing anything:
to work with method.
4	orderly or systematic arrangement, sequence, or the like.














The claimed “representation” (as in “generating…a first three-dimensional representation” in claim 1, lines 3,4) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1,2,3, 5, 9, 10, 11 and 12 are reasonably consistent with the disclosure:
representation
noun
1	the act of representing.
2	the state of being represented.
3	the expression or designation by some term, character, symbol, or the like.
4	action or speech on behalf of a person, group, business house, state, or the like by an agent, deputy, or representative.
5	the state or fact of being so represented:
to demand representation on a board of directors.
6	Government. the state, fact, or right of being represented by delegates having a voice in legislation or government.
7	the body or number of representatives, as of a constituency.
8	Diplomacy.
a	the act of speaking or negotiating on behalf of a state.
b	an utterance on behalf of a state.
9	presentation to the mind, as of an idea or image.
10	a mental image or idea so presented; concept.
11	the act of portrayal, picturing, or other rendering in visible form.
12	a picture, figure, statue, etc.

wherein “the” is defined:	
the
5	(used to mark a noun as being used generically):
The dog is a quadruped.

wherein “generic” is defined:
generic
adjective Also ge·ner·i·cal.
1	of, applicable to, or referring to all the members of a genus, class, group, or kind; general.

wherein “general” is defined:
5	not specific or definite:
I could give them only a general idea of what was going on.

The claimed “simulating” (as in “the simulating of the magnetic resonance scanning including simulating a line order” in claim 1, lines 8,9) is interpreted in light of applicant’s disclosure, as one of skill in the art of simulations would reach, such as in applicant’s in original disclosure, emphasis added:
[0018]  Figure 1 is a flow chart diagram of one embodiment of a method for machine learning to determine motion artifact. Machine learning is used to determine motion artifact for a magnetic resonance system. Given a 3D reconstruction from a particular patient, the machine learns to indicate the level of motion distortion. To create the training data, 3D motion of the patient and the interaction of the line order of the MR scan are simulated, resulting in the machine learning more accurately or resulting in a better way to indicate the level of motion for a given patient. This level of motion may be used to determine whether an MR reconstruction is diagnostically useful.

[0036]  In act 13, the machine simulates MR scanning of the patient from the reoriented three-dimensional representation over time. Any MR simulation may be used, such as JEMRIS, MRiLab, or a pipeline to convert images into k-space, merge k-space data, and then convert the k-space data into images, including consideration of multi-coil acquisition. The 3D representation as oriented at a given time provides scalar values for locations in the volume for simulating the MR scan.
[0037]  The simulation includes the line order for k-space measurements. At a given time, a given line or group of lines are measured. The 3D representation as oriented at that time is used to determine the k-space measurements for the line or group of lines. The k-space readout is assumed to be fast enough to freeze motion within a k-space readout line. As the sequence of lines is measured, the 3D representation moves so that the orientation is different for different measurement lines of the line order. The k-space measurements at different times are simulated from the reoriented 3D representation at different orientations. Due to the time between measurements in the line acquisitions, the k-space line acquisition order impacts on the final motion artifact appearance.; and

definition thereof via Dictionary.com:











verb (used with object), sim·u·lat·ed, sim·u·lat·ing.
1	to create a simulation, likeness, or model of (a situation, system, or the like):
to simulate crisis conditions.
2	to make a pretense of; feign:
to simulate knowledge.
3	to assume or have the appearance or characteristics of:
He simulated the manners of the rich.
adjective
4	Archaic. simulated.

BRITISH DICTIONARY DEFINITIONS FOR SIMULATE
simulate
verb (tr)
1	to make a pretence of; feign: to simulate anxiety
2	to reproduce the conditions of (a situation, etc), as in carrying out an experiment: to simulate weightlessness
2	to assume or have the appearance of; imitate
adjective 
4	archaic assumed or simulated

wherein “simulation” is defined , emphasis added “representation”:

























noun
1	imitation or enactment, as of something anticipated or in testing.
2	the act or process of pretending; feigning.
3	an assumption or imitation of a particular appearance or form; counterfeit; sham.
4	Psychiatry. a conscious attempt to feign some mental or physical disorder to escape punishment or to gain a desired objective.
5	the representation of the behavior or characteristics of one system through the use of another system, especially a computer program designed for the purpose.

BRITISH DICTIONARY DEFINITIONS FOR SIMULATION
simulation
noun
1	the act or an instance of simulating
2	the assumption of a false appearance or form
3	a representation of a problem, situation, etc, in mathematical terms, esp using a computer
4	maths statistics computing the construction of a mathematical model for some process, situation, etc, in order to estimate its characteristics or solve problems about it probabilistically in terms of the model
5	psychiatry the conscious process of feigning illness in order to gain some particular end; malingering

MEDICAL DEFINITIONS FOR SIMULATION
simulation
n.
Close resemblance or imitation, as of one symptom or disease by another.
Assumption of a false appearance.
Reproduction or representation, as of a potential situation or in experimental testing.









The claimed “score” (as in “operating…to output scores” in claim 13) is interpreted in light of applicant’s disclosure under the broadest reasonable interpretation and definition thereof via Dictionary.com, definition 7 as most consistent with applicant’s disclosure, emphasis added on the broadest reasonable interpretation:
score
noun, plural scores,
7	a reckoning or account so kept; tally.

wherein “tally” is defined:
tally
noun, plural tal·lies.
1	an account or reckoning; a record of debit and credit, of the score of a game, or the like.

wherein “account” is defined:
account
noun
1	an oral or written description of particular events or situations; narrative:
an account of the meetings; an account of the trip.
2	an explanatory statement of conduct, as to a superior.
3	a statement of reasons, causes, etc., explaining some event.
4	reason; basis:
On this account I'm refusing your offer.
5	importance; worth; value; consequence:
things of no account.

















The claimed “reconstruction” (as in “a first magnetic resonance reconstruction from k-space data” in claim 18, lines 3,4) is interpreted in light of applicant’s disclosure such as in applicant’s original disclosure, emphasis added:
[0042]  In act 14, the machine reconstructs a 3D representation from the k- space measurements of the simulated scanning of the 3D representation as reoriented over time. A fast Fourier or other transform is applied to determine a multi-slice or other 3D representation from the simulated k-space measurements. Any MR reconstruction may be used. The reconstructed 3D representation is different than the original 3D representation due to the motion interaction with the line order.

and definition thereof via Dictionary.com wherein definitions 1-3 are equally applicable, emphasis added “act or reconstructing”:
reconstruction, noun
1	the act of reconstructing, rebuilding, or reassembling, or the state of being reconstructed:
the gigantic task of reconstruction after a fire.
2	something reconstructed, rebuilt, or reassembled:
a reconstruction of the sequence of events leading to his death; accurate reconstructions of ancient Greek buildings.
3	(initial capital letter)U.S. History.
a	the process by which the states that had seceded were reorganized as part of the Union after the Civil War.
b	the period during which this took place, 1865–77.

and via medical-dictionary.thefreedictionary.com, wherein any below definition of “reconstruction” is equally applicable:
reconstruction 
1.	the reassembling or re-forming of something from constituent parts.
2.	surgical restoration of function of a body part, such as with a bypass or plastic surgery.
aortic reconstruction restoration of function to a damaged aorta, as by bypass or aortoplasty.

re·con·struc·tion 
The computerized synthesis of one or more two-dimensional images from a series of x-ray projections in computed tomography, or from a large number of measurements in magnetic resonance imaging; several methods are used; the earliest was back-projection, and the most common is two-dimensional Fourier transformation.
The claimed “subject” (as in “a volumetric-slice magnetic resonance  
reconstruction subject to patient motion” in claim 18, lines 4,5) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
subject
adjective
17	being under domination, control, or influence (often followed by to).
18	being under dominion, rule, or authority, as of a sovereign, state, or some governing power; owing allegiance or obedience (often followed by to).
19	open or exposed (usually followed by to):
subject to ridicule.
20	being dependent or conditional upon something (usually followed by to):
His consent is subject to your approval.
21	being under the necessity of undergoing something (usually followed by to):
All beings are subject to death.
22	liable; prone (usually followed by to):
subject to headaches.

The claimed “motion” (as in “a volumetric-slice magnetic resonance  
reconstruction subject to patient motion” in claim 18, lines 4,5) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, emphasis added “movement”:
motion
noun
1	the action or process of moving or of changing place or position; movement.
2	power of movement, as of a living body.
3	the manner of moving the body in walking; gait.
4	a bodily movement or change of posture; gesture.
5	a proposal formally made to a deliberative assembly:
to make a motion to adjourn.
6	Law. an application made to a court or judge for an order, ruling, or the like.
7	a suggestion or proposal.
8	an inward prompting or impulse; inclination:
He will go only of his own motion.
9	Music. melodic progression, as the change of a voice part from one pitch to another.
10	Machinery.
a	a piece of mechanism with a particular action or function.
b	the action of such a mechanism.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “line order of…simulated MR signals” in applicant’s remarks of 2/11/21, page 7:
“The Office Action states that Kaditz, et al. do not teach a line order (see page 12). Further, Kaditz, et al. are silent on simulating a line order. Though MR signals received from a sample are simulated, Kaditz, et al. are silent on the line order of such simulated MR signals (see paragraph 52).”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 1, lines 8,9 claims:
	“the simulating of the magnetic resonance scanning including simulating a line order”.











Applicant's arguments in the remarks, page 8, emphasis added:
“The Office Action states that Kaditz, et al. do not teach a line order (see page 12). Further, Kaditz, et al. are silent on simulating a line order. Though MR signals received from a sample are simulated, Kaditz, et al. are silent on the line order of such simulated MR signals (see paragraph 52).
Techavipoo, et al. do not fill the gaps. Techavipoo, et al. disclose correcting 
inhomogeneities in echo planar imaging (EPI) (see abstract). The inhomogeneities are corrected by performing two scans, one EPI scan and one scan using phase labeling for coordinate encoding (PLACE), that are later combined (see paragraph 38). The PLACE scan may skip lines in the k-space data sets so that the PLACE scan has a different encoding area from the EPI scan. Techavipoo, et al. rearrange the k-space velocity for the PLACE scan, which is collected from an actual scan, not a simulation of magnetic resonance scanning. 
The combination of Kaditz, et al. and Techavipoo, et al. do not teach or suggest the above limitation. Though Techavipoo, et al. teach that a line order for k-space measurements exists, Techavipoo, et al. are silent on simulating the line order. While Kaditz, et al. teach an MR model that estimates the response of an imaging object, Kaditz, et al. are silent on the line order of the response. Neither Kaditz, et al. nor Techavipoo, et al. disclose simulating magnetic resonance scanning including simulating a line order for the k-space measurements.”

filed 2/11/21 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees since Techavipoo (US Patent App. Pub. No.: US 2011/0260726 A1) teaches line order or the acquisition order of lines in simulated-form or “representation”-form or re-created-form as shown in figure 1a,c-f, figure 2: “Modified EPI Trajectory Data”, fig. 2: “EPI Data with Interleaved Lines”, and figure 10 via Techavipoo:
“[0011] Regardless of the orientation of the selected scan, mathematically, the 
slice select gradient, phase-encoding gradient, and read gradient are orthogonal.  The result of the MRI scan in the frequency domain representation (k-space) is converted to image display in the time domain data after a 2D or 3D fast Fourier transformation (FFT).  Generally, in a transverse slice, the read gradient is along the x-axis and the phase-encoding gradient is along the y-axis.  In 3D MRI, an additional phase-encoding gradient is along z-axis to acquire data in a third dimension.  When the number of phase-encoding steps is smaller than a binary number, the missing data in the k-space may be filled with zeros to complete the k-space so that an FFT algorithm may be applied.”


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “rearrange…a simulation” in applicant’s remarks, page 8:
“Techavipoo, et al. do not fill the gaps. Techavipoo, et al. disclose correcting 
inhomogeneities in echo planar imaging (EPI) (see abstract). The inhomogeneities are corrected by performing two scans, one EPI scan and one scan using phase labeling for coordinate encoding (PLACE), that are later combined (see paragraph 38). The PLACE scan may skip lines in the k-space data sets so that the PLACE scan has a different encoding area from the EPI scan. Techavipoo, et al. rearrange the k-space velocity for the PLACE scan, which is collected from an actual scan, not a simulation of magnetic resonance scanning.” 

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 1, line 5 claims “reorienting the three-dimensional representation” or simulation.




















Applicant's arguments in the remarks, page 8, emphasis added:
“The Office Action states that Kaditz, et al. do not teach a line order (see page 12). Further, Kaditz, et al. are silent on simulating a line order. Though MR signals received from a sample are simulated, Kaditz, et al. are silent on the line order of such simulated MR signals (see paragraph 52).
Techavipoo, et al. do not fill the gaps. Techavipoo, et al. disclose correcting 
inhomogeneities in echo planar imaging (EPI) (see abstract). The inhomogeneities are corrected by performing two scans, one EPI scan and one scan using phase labeling for coordinate encoding (PLACE), that are later combined (see paragraph 38). The PLACE scan may skip lines in the k-space data sets so that the PLACE scan has a different encoding area from the EPI scan. Techavipoo, et al. rearrange the k-space velocity for the PLACE scan, which is collected from an actual scan, not a simulation of magnetic resonance scanning. 
The combination of Kaditz, et al. and Techavipoo, et al. do not teach or suggest the above limitation. Though Techavipoo, et al. teach that a line order for k-space measurements exists, Techavipoo, et al. are silent on simulating the line order. While Kaditz, et al. teach an MR model that estimates the response of an imaging object, Kaditz, et al. are silent on the line order of the response. Neither Kaditz, et al. nor Techavipoo, et al. disclose simulating magnetic resonance scanning including simulating a line order for the k-space measurements.”

filed 2/11/21 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees since Teachavipoo teaches the claimed line-order or the acquisition of lines in representational form or simulation form or portrayal-form or likeness-form or imitative-form as mentioned above.
















Applicant's arguments in the remarks, page 8, emphasis added:
“The Office Action states that Kaditz, et al. do not teach a line order (see page 12). Further, Kaditz, et al. are silent on simulating a line order. Though MR signals received from a sample are simulated, Kaditz, et al. are silent on the line order of such simulated MR signals (see paragraph 52).
Techavipoo, et al. do not fill the gaps. Techavipoo, et al. disclose correcting 
inhomogeneities in echo planar imaging (EPI) (see abstract). The inhomogeneities are corrected by performing two scans, one EPI scan and one scan using phase labeling for coordinate encoding (PLACE), that are later combined (see paragraph 38). The PLACE scan may skip lines in the k-space data sets so that the PLACE scan has a different encoding area from the EPI scan. Techavipoo, et al. rearrange the k-space velocity for the PLACE scan, which is collected from an actual scan, not a simulation of magnetic resonance scanning. 
The combination of Kaditz, et al. and Techavipoo, et al. do not teach or suggest the above limitation. Though Techavipoo, et al. teach that a line order for k-space measurements exists, Techavipoo, et al. are silent on simulating the line order. While Kaditz, et al. teach an MR model that estimates the response of an imaging object, Kaditz, et al. are silent on the line order of the response. Neither Kaditz, et al. nor Techavipoo, et al. disclose simulating magnetic resonance scanning including simulating a line order for the k-space measurements.”

filed 2/11/21 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the examiner is relying upon the combination of Kaditz and Teachavipoo as a combination as shown in the 35 USC 103 rejection to teach “simulating magnetic resonance scanning including simulating a line order”.





Applicant's arguments, page 8, emphasis added:
“Kaditz, et al. disclose that an MR model may be updated to reduce a difference between estimated MR data generated by the MR model and measured MR data acquired by an MR imaging device (see paragraph 88). Matches between the acquired MR data and estimated MR data provide "a priori estimated information," such as motion, used for supervised learning of the MR model (see paragraph 62). In this way, because the a priori information regarding motion is known before training, the MR model is not trained to indicate the a priori information regarding motion, much less a level of motion artifact. Instead, through training, the MR data estimated by the MR model converges to the acquired MR data (see paragraphs 63 and 123). Though the MR model may be trained with a priori information regarding motion, the MR model is trained to output estimated MR data resembling acquired MR data, not to indicate a level of motion artifact.”

filed 2/11/21 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees since Kaditz (US Patent App. Pub. No.: US 2017/0285122 A1) teaches as shown in the 35 USC 103 rejection in the Office action of 12/18/20: page 23, reproduced below:
“training (via fig. 1:128:TRAINING ENGINE comprising an “error between the measured MR signals and simulated or estimated MR signals” that “may be included when training the MR model” thus “the training will be…with errors”), by a machine (fig. 1,4:114) using deep learning (via “a deep-learning technique”), a network (or “combined…one or more neural networks”) to indicate a (“weighted”) level of motion artifact (and thus “to…correct the motion of the individual” so that “simulated…MR signals can provide spatial offset corrections based on…motion”), the training (said vi”

Thus, the trained simulation MR model generated “spatial offset” that indicates a level of motion artifact is used to “cancel” or “offset” “motion” “noise” via Kaditz:	
“[0057] As noted previously, during the measurements the system may perform a registration scan, which may include a fast morphological scan to register, segment, and model a body in 3D space, and to help calibrate noise-cancellation techniques, such as those based on motion
Applicant's arguments, page 9, emphasis added:
“As discussed above with respect to independent claim 1, Kaditz, et al. disclose training an MR model to estimate MR data that resemble MR data acquired by an MR device (see paragraphs 63 and 88). The MR model may be trained using "a priori estimated information," such as motion, derived from matches between the acquired MR data and the estimated MR data (see paragraph 62). Though the a priori information regarding motion is used during training, Kaditz, et al. are silent on the MR model generating the a priori information. Instead, the MR model outputs the estimated MR data, but does not indicate a level of motion artifact.”

 filed 2/11/21 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees for the same reasons as canceling-out movement as discussed above and since Kaditz teaches as shown in the Office action of 12/18/20, page 42, reproduced below:
“displaying (as shown in fig. 10) the (measured) level of the motion artifact (corresponding to said correction of motion) with an image (as shown in fig. 10) from the three-dimensional representation (resulting as shown in fig. 10)”.

Thus, Kaditz indicates or displays, as shown in fig. 10, a measured level, via fig. 5:512: “MEASUREMENT DURATION”, corresponding to said correction of motion.










In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “creating training data from an MR reconstruction subject to motion from a motion model” via applicants remarks of 2/11/21, page 9:
“As discussed above with respect to independent claims 1 and 14, Kaditz, et al. 
disclose training an MR model to estimate MR data (see paragraphs 63 and 88). The MR model is trained based on acquired MR data from an actual MR imager (see paragraphs 63 and 123). During acquisition of the actual MR data, the patient may move and the actual MR data may be subject to the motion from the patient (see paragraphs 57 and 62). Because motion in the acquired MR data used to train the MR model is due to actual movement of a patient, and not a motion model, Kaditz, et al. are silent on creating training data from an MR reconstruction subject to motion from a motion model.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In contrast, claim 18 claims, emphasis added:
18. (currently amended) A method for machine learning to determine motion artifact, the method comprising: 

creating training data from a first magnetic resonance reconstruction from k-space data generated using a scan acquisition order applied to a volumetric-slice magnetic resonance reconstruction subject to patient motion from a motion model;

determining an error of the first magnetic resonance reconstruction to the volumetric-slice magnetic resonance reconstruction; 

training, by a machine, a neural network to receive a second magnetic resonance reconstruction from a magnetic resonance scan and to output a score, the training using the error and the training data; and

storing the machine-learned neural network.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions at the end of this Office action.
Claims 1,2,3,6,8,9,12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaditz et al. (US Patent App. Pub. No.: US 2017/0285122 A1) in view of Techavipoo et al. (US Patent App. Pub. No.: US 2011/0260726 A1).
Regarding claim 1, Kaditz teaches a method for machine learning to determine severity of motion artifacts on volumetric images of a magnetic resonance system, the method comprising:




[0167] The MR model may be used to predict how the individual's body will respond to particular scanning instructions.  In particular, the MR model may be used to simulate or estimate the MR signals for a particular MR scanner having particular characteristics, for particular scanning instructions and/or for a particular individual (who has a medical history, previous MR scan results, etc.).  Stated different, an invariant MR signature or an MR model may be used to determine representations or projections (i.e., the MR signals) in particular contexts, such as based on the particular characteristics of the MR 
scanner, the particular scanning instructions and/or the particular individual.); 














 modeling said 414,428 dictating said polarization) of (polar) motion (via:
[0005] In each of these characterization techniques, one or more external excitation (such as a flux of particles or incident radiation, static or time-varying scalar fields, and/or static or time-varying vector fields) are applied to the sample, and a resulting response of the sample, in the form a physical phenomenon, is measured.  As an example, in MR magnetic nuclear spins may be partially aligned (or polarized) in an applied external DC magnetic field.  These nuclear spins may precess or rotate around the direction of the external magnetic field at an angular frequency (which is sometimes referred to as the `Larmor frequency`) given by the product of a gyromagnetic ratio of a 
type of nuclei and the magnitude or strength of the external magnetic field. By applying a perturbation to the polarized nuclear spins, such as one or more radio-frequency (RF) pulses (and, more generally, electro-magnetic pulses) having pulse widths corresponding to the angular frequency and at a right-angle or perpendicular to the direction of the external magnetic field, the polarization of the nuclear spins can be transiently changed.  The resulting dynamic response of the nuclear spins (such as the time-varying total magnetization) can provide information about the physical and material properties of a sample, such as one or more physical parameters associated with the sample.

wherein polarization is defined via Dictionary.com:

MEDICAL DEFINITIONS FOR POLARITY
polarity
n.
The property of having two opposite poles, such as those possessed by a magnet, or of having opposite properties or characteristics.

The direction or orientation of positivity relative to negativity.

; and

or queried based on the unique identifier), may be used by computer system 114 to update the scanning instructions (such as different pulse sequences and/or different magnetic-field strengths, e.g., a range of magnetic-field strengths, including 0 T, 6.5 mT, 1.5 T, 3 T, 4.7 T, 9.4 T, and/or 15 T, the MR techniques, the regions of interest in individual 112, the voxel sizes and/or the types of nuclei), the other measurements to perform and, more generally, a scan or analysis plan.  In general, the scanning instructions may specify more than a single value of the magnetic-field strength.  For example, the scanning instructions may provide or specify a function that describes how the magnetic field will change over time and in space, or multiple functions that specify a `surface` that can be used to determine the invariant MR signature of individual 112.  As described further below with reference to FIG. 2, in some embodiments the magnetic field is physically and/or virtually manipulated to achieve the specified surface.  In particular, the magnetic field may be rotated as a function of time, or in embodiments with physically separate ring magnets that generate the magnetic field, the magnetic field may be changed by: changing the physical distance between the ring magnets, changing the orientation of one ring magnet with respect to the other ring magnet, moving a ring magnet along the z axis, etc. Moreover, the changes in the external magnetic field magnitude and/or direction, which is used to polarize the nuclei in individual 112, may occur while the MR signals are being measured using MR scanner 110.

[0083] As described further below with reference to FIGS. 3-5 and 12-14, the measurements and recorded signals associated with MR scanner 110 may be used to 
generate an MR model of MR scanner 110 that accurately predicts MR signal evolution or response for a phantom having known properties over a range of parameters (T.sub.1, T.sub.2, proton density, off-resonances, environment, location, temperature, pulse sequences, etc.) using the Bloch equations, full Liouvillian computations or another simulation technique.  In this way, the MR model may characterize MR scanner 110.); 




 simulating a line order for k-space measurements (since “the MR signal is represented in k space”) where the k-space measurements at different times (via said time function) are simulated (via the MR model) from the (polarity) reoriented three-dimensional representation (432) at different orientations (via said time function via:
[0052] The disclosed system and characterization technique leverages predictive 
models of the sample to facilitate rapid determination of one or more physical parameters in voxels in the sample.  These parameters may include: the spin-lattice relaxation time T.sub.1 (which is the time constant associated with the loss of signal intensity as components of the nuclear-spin magnetization vector relax to be parallel with the direction of an external magnetic field), the spin-spin relaxation time T.sub.2 (which is the time constant associated with broadening of the signal during relaxation of components of the nuclear-spin magnetization vector perpendicular to the direction of the external magnetic field), proton density (and, more generally, the densities of one or more type of nuclei) and/or diffusion (such as components in a diffusion tensor).  The determination of the model parameters may be performed concurrently with MR measurements, thereby allowing the iterative process of comparison and refinement to converge rapidly (e.g., on time scales smaller than T.sub.1 or T.sub.2 in an arbitrary type of tissue.) Moreover, the predictive forward model may be used to simulate MR signals from the sample when subjected to an arbitrary external magnetic field (including an arbitrary direction, magnitude and/or gradient) and/or an arbitrary pulse sequence.  Therefore, the model and the determined parameters may be used to facilitate fast and more accurate measurements, such as: soft-tissue measurements, morphological studies, chemical-shift measurements, magnetization-transfer measurements, MRS, measurements of one or more types of nuclei, Overhauser measurements, and/or functional imaging.

[0113] After digitizing, computer system 114 (FIG. 1) may perform a variety of digital signal processing (such as filtering, image processing, etc.), noise cancellation and transformation techniques (such as a discrete Fourier transform, a Z transform, a discrete cosine transform, data compression, etc.). In general, the MR signal may specified in the time domain and/or the frequency domain.  Thus, in some embodiments, the MR signal is represented in k space. However, as noted previously, in some embodiments the characterization technique facilitates analysis of MR signals without the use of a Fourier transform.); 






















“[0057] As noted previously, during the measurements the system may perform a 
registration scan, which may include a fast morphological scan to register, segment, and model a body in 3D space, and to help calibrate noise-cancellation techniques, such as those based on motion of the individual.  For example, the system may include optical and thermal sensors, as well as pulse monitoring, to measure motion of the individual associated with their heartbeat and respiration.  Note that a scan can be interrupted to re-run a registration scan to make sure an individual has not shifted or moved.  Alternatively or additionally, the measured MR signals during a scan may be used to track and correct the motion of the individual.  This correction may be performed during a scan (e.g., by aggregating MR signals associated with a voxel at a particular 3D position) and/or subsequently when the MR signals are analyzed.”;


simulated or estimated MR signals can provide spatial offset corrections based on a piori estimated information (such as motion, deformation, variations in anatomy, magnetic field, environmental conditions, etc.).  These spatial offset corrections may be used as a weighted component in a supervised-learning registration engine.  For example, a set of diffeomorphic velocity fields tracking a set of points across a set of phases of distortion (caused by movement of the lungs during regular breathing, the heart during heartbeat motion or a muscle during contraction or expansion) can be applied to a region of the body corresponding to the sets of points in the region (e.g., a set of voxels in or around the heart or lungs).”;

“[0088] Furthermore, the MR signals acquired or captured during a particular MR scan may be used to modify or adapt an MR model of voxels in individual 112. For example, as noted previously and as described further below with reference to FIGS. 3-5 and 12-14, computer system 114 may determine the MR model (such as parameters in the MR model) based on differences (or a difference vector) between MR signals associated with the voxels in one or more MR scans and simulated or estimated MR signals (which may be generated using the MR model, an instance of the scanning instructions and optionally the characteristics of MR scanner 110).  Note that the difference vector may be weighted based on a priori computed information to reduce the error, e.g., to obtain the smallest difference vector or the smallest difference vector measured across a set of weighted simulated MR signals (which may be precomputed).  In some embodiments, the difference vector is determined using a dot product or inner product of one or more MR signals and simulated or estimated MR signals (which are each associated with or corrected to a common magnetic-field strength), cosine similarity between one or more MR signals and estimated MR signals, spectral analysis, and/or another comparison technique.”;


















tissues/structures; and/or rely on a non-deterministic, statistical, or pattern matching technique.  In general, the training engine 128 may use equations that represent physics (the forward model) and may determine parameters to model the dynamic response of one or more volume(s) in a sample to an arbitrary excitation that is applied to the sample provided that the physics are not changing during the measurements on the sample.  Thus, the stored information may include different output signals at different points in the measurement pipeline (e.g., before an amplifier, after the amplifier, etc.), environmental conditions, geographic location, etc. The stored information may facilitate accurate simulations of an MR scan and individual 112, e.g., by training an MR model.”;

“[0159] Next, for a type of tissue (such as a particular organ), the MR model parameters may be iteratively refined as the size of the voxels is progressively decreased (and, thus, the number of voxels is increased).  This analysis may be driven by the error between the measured MR signals and simulated or estimated MR signals using the MR model.  Over time, the focus during the training will be on the residual regions with errors that are larger than a convergence criterion.  For example, the parameters in the MR model may be trained based on measured MR signals at one magnetic-field strength and then the error may be determined based on the predictions of the MR model at another magnetic-field strength.  Furthermore, note that initially the MR model may assume that there is no contribution or interaction between different voxels.  
However, as the error and the voxel size are reduced, subsequently such contributions and/or interactions may be included when training the MR model.”;












combined with one or more neural networks.  Because a neural network is an approximation, and it will likely execute faster than a full simulation, it may be beneficial to run both in parallel so that the first-order approximation is given by the neural network.  Then, two inverse solvers may be run in parallel.  One may be based on a neural network and the other may involve a brute-force calculation.  The difference between the two inverse solvers may be the error in the neural-network-based approach.  This approach may allow the neural network to learn because the pure simulation and numerical approach may be able to give real-time feedback to the neural network and to back propagate/update the weights in the neural network.  This hybrid approach would still not require or need a priori training, but would be able to leverage the pattern-matching benefits of large neural networks with the determinism and accuracy of simulation/numerical techniques in the characterization technique.  The hybrid approach may assist the neural network when it has an input unlike any of the examples used to train it.  Similarly, the hybrid approach may be used to go directly from time-domain measurement to the quantized/parameterized output (i.e. the inverse problem outputs).”; and

[0247] Thus, the measurement system may provide a way to capture, in real-time or near real-time, higher-order or hyper-dimensional pseudo or hybrid tensors or matrices at each voxel in 3D space.  Using electromagnetic and/or mechanical perturbations or excitations, the measurement system may use different measurement techniques to measure disturbances and responses, and then to simulate the responses.  Moreover, the measurement system may iterate this process based on differences between the measured and the simulated responses. For example, during the iteration, the sampling frequency, the measurement technique, etc. may be modified to determine additional information that is subsequently used to refine the simulations and to reduce the differences. Stated differently, the next perturbation or disturbance may be chosen to minimize the error of the difference across the hyper-dimensional space.  Note that this adaptation or learning may be based on one or more supervised learning techniques (such as a deep-learning technique, a support vector machine, a classification and regression tree, logistic regression, linear regression, nonlinear regression, a neural network, pattern recognition, a Bayesian technique, etc.) and/or a non-deterministic approach (such as a heuristic).); and 






[0256] An example of the data stored (locally and/or remotely) in memory subsystem 1412 is shown in FIG. 15, which presents a drawing illustrating an example of a data structure 1500 that is used by electronic device 1400 (FIG. 14).  This data structure may include: an identifier 1510-1 of individual 1508-1, label information 1512 (such as age, gender, biopsy results and diagnosis if one has already been made and/or any other suitable sample information), timestamps 1514 when data was acquired, received MR signals 1516 (and, more generally, raw data), MR capture and model parameters 1518 (including the voxel size, speed, resonant frequency, T.sub.1 and T.sub.2 relaxation times, signal processing techniques, RF pulse techniques, magnetic gradient strengths, the variable magnetic field B.sub.0, the pulse sequence, 
etc.), metadata 1520 (such as information characterizing individual 1508-1, demographic information, family history, optional segmentation data, data generated from or in response to the raw data, etc.), environmental conditions 1522 (such as the temperature, humidity and/or barometric pressure in the room or the chamber in which individual 1508-1 was measured), a determined invariant MR signature 1524 (or an MR model), one or more additional measurements 1526 of physical properties of individual 1508-1 (such as weight, dimensions, images, etc.), transformed data 1528 generated from or in response to MR signals 1516 (such as an estimated invariant MR signature), optional detected anomalies 1530 (which, for a particular voxel, may include information specifying one or more of detected anomalies 1530), optional classifications 1532 of detected anomalies 1530), registration information 1534 and/or segmentation information 1536.  Note that data structure 1500 may include multiple entries for different scanning instructions.).

Thus, Kaditz does not teach when considered as a whole, as indicated in bold, the claimed “simulating a line order”.







simulating (i.e., to create a simulation, likeness, or model of (a situation, system, or the like) via “MRI scan” creating a simulation or “frequency domain representation (k-space)” or “the frequency domain representation”, as shown in figs. 1a,10a and 10b, of “the line order” or “the acquisition order of…lines” as ordered in simulated or representational form in said figs. 1a, 10a and 10b) a line order (or “the line order” as shown in simulated or representational form “in FIGS. 10A and 10B” and figure 1a via:
“[0011] Regardless of the orientation of the selected scan, mathematically, the slice select gradient, phase-encoding gradient, and read gradient are orthogonal.  The result of the MRI scan in the frequency domain representation (k-space) is converted to image display in the time domain data after a 2D or 3D fast Fourier transformation (FFT).  Generally, in a transverse slice, the read gradient is along the x-axis and the phase-encoding gradient is along the y-axis.  In 3D MRI, an additional phase-encoding gradient is along z-axis to acquire data in a third dimension.  When the number of phase-encoding steps is smaller than a binary number, the missing data in the k-space may be filled with zeros to complete the k-space so that an FFT algorithm may be applied.
[0012] The k-space is an array of numbers/data whose Fourier transform is the MRI image.  In the frequency domain representation, the k-space data is arranged in an inhomogeneous distribution such that the data at the center of the k-space map contains low spatial frequency data.  That is, the low spatial frequency data is the general spatial shape of the patient being scanned.  The data at the edges of the k-space map contains high spatial frequency data including the spatial edges and details of the patient.”















the acquisition order of the second and the third lines of the k-space data are switched.  For example, starting at PLUS trajectory acquisition starting point 112 and moving in the positive k.sub.x direction, for every four lines of the PLUS trajectory, the acquisition order of the second and third lines are switched.  This may be illustrated by starting at PLUS trajectory acquisition starting point 112 and moving along the PLUS trajectory 110 through acquisition points 114, 116, 118, 120, 122.  Some of the pulses (blips) shown in FIG. 1B are doubled as represented by double triangles 115, 117, 119, 121.  The k-space data shown in FIG. 1A are then rearranged into four group G1, G2, G3, G4 by alternately assigning a k-space line to a group.  That is, the thick lines (solid L1, L5, dash-dash L2, L6, dash-dot L3, L7, and dotted lines L4, L8) represent lines of the k-space data in FIG. 1A and their assignments to groups G1, G2, G3, G4.  The four EPI 
trajectories shown as thin dotted lines 140, 150, 160, 170 presented in FIGS. 1C-1F are equivalent to the trajectories used in PLACE that have -1, 0, 0, and +1 additional pulses (blips), respectively, in the pre-phase gradients.  The missing k-space lines in each group G1, G2, G3, G4 will be filled up using parallel imaging reconstruction as described below.  This reconstruction is equivalent to unfolding the images in the spatial domain.  After the reconstruction, the phase differences between the unfolded images from FIGS. 1C and 1D and from FIGS. 1E and 1F are calculated and then averaged to obtain a phase-shift map.  Finally, the simulated phase evolution rewinding (SPHERE) 
process is applied to the average of the unfolded images obtained from the previous step.  A block diagram of the steps in carrying out the PLUS method in accordance with the present invention is shown in FIG. 2.”

“[0079] The k-space lines in FIGS. 10A and 10B may be rearranged into 2 and 3 groups, respectively, according to the line order and direction shown as line styles (thick solid, thick dashed, and thick dash-dot lines).  For example, in FIG. 10A, lines L11, L31, L51, L71 would be grouped together, and lines L21, L41, L61, L81 would be grouped together.  Likewise, in FIG. 10B, lines L111, L411, L711 would be grouped together, lines L211, L511 would be grouped together, and lines L311, L611 would be grouped together.  These groups create images that are folded 2 and 3 times, respectively, according to the number of groups.  In FIG. 10A, the images after unfolding will be equivalent to the images with 0 blips added into the pre-phase-encoding gradient for the group L11, L31, L51, L71 and -2 additional blips added into the pre-phase-encoding gradient for the group L21, L41, L61, L81.  In contrast, in FIG. 10B, the images after unfolding will be equivalent to the images with 0 blips added into the pre-phase-encoding gradient for the group L111, L411, L711, and -1 blips added into the pre-phase-encoding gradient for the group L311, L611, and +1 additional blips for the group L211, L511, respectively.”).

	


















Regarding claim 2, Kaditz as combined teaches the method of claim 1 wherein (polar) reorienting, simulating (of the MR signals), and reconstructing (as shown in fig. 10) are repeated (via “the aforementioned operations may be repeated” [0040] cited in the rejection of claim 18 or “processor 118 may repeat one or more of the aforementioned operations” mentioned previously) for different values of parameters of the (instruction) model of (rotational) motion, and wherein training (via said training engine) comprises training (via said training engine) based on results (such as upon the output of fig. 1:110 via said simulated MR signals) from the repetitions (via
“[0241] Note that processor 118 may repeat one or more of the aforementioned operations until the MR scan(s) of the individual are completed and/or a desired accuracy of one or more determined parameters 1322 is achieved.  Thus, processor 118 may solve an inverse problem by iteratively modifying parameters 1322 associated with the voxels in the forward MR model until a difference between the predicted MR signals and the measured MR signals is less than a predefined value.  Processor 118 may also store information 1334 (such as the MR signals, metadata and other related information) in memory 120.”).

Regarding claim 3, Kaditz as combined teaches the method of claim 1 wherein simulating (of the MR signals) and reconstructing (as shown in figures 10 and 11) are repeated (via said repeated aforementioned operations in the rejection of claim 2) for different line orders (via said k space as modified via the combination), and wherein training (engine) comprises training based on results from the (simulated) repetitions (of fig. 1:110:MR SCANNER).
Regarding claim 6, Kaditz as combined teaches the method of claim 1 wherein (polar) reorienting comprises (polar) reorienting with the motion (instruction) model including three-dimensional motion (via to be corrected via said motion correction).


Regarding claim 8, Kaditz as combined teaches the method of claim 1 wherein simulating (of said MR signals) comprises simulating (said MR signals) with the line order (via said k space as modified via the combination) being non-sequential (that “skips lines” via said k space as modified via the combination via Techavipoo:
[0038] To create a field map, phase labeling for additional coordinate encoding (PLACE) requires extra scans that have different pre-phase-encoding areas compared to the EPI measurement scan.  In order to combine these separate scans into one single scan, phase labeling using sensitivity encoding (PLUS) techniques in accordance with the present invention skips lines in each of the k-space data sets and acquires the remaining lines in a time multiplexed fashion, resulting in a new k-space trajectory.  The k-space trajectory for PLUS shown in FIG. 1A may be modified in a number of ways.  One example is, where k-space lines may be rearranged into two and three groups, respectively.  Additional example trajectories are shown in FIG. 10 and in the accompanying discussion to FIG. 10.).

Regarding claim 9, claim 9 is rejected the same as claim 8. Thus, argument presented in claim 8 is equally applicable to claim 9. Accordingly, Kaditz as combined teaches the method of claim 1 wherein simulating (of said MR signals) comprises simulating (of said MR signals) with the line order adjusted (or skipped) from another line order to maintain (or continue to use or practice) a pattern (or configuration as shown in said k space as modified via the combination) with a different number of lines (via said k space as modified via the combination resulting in said Corrected Image).






Regarding claim 12, Kaditz as combined teaches the method of claim 1 wherein (engine) training (fig. 1:128:TRAINING ENGINE) comprises training (via said learning training engine 128) with the (learning) network (128) comprising (or adding as part of something else via “data” lines in fig. 1) a multi-channel (via “N-channel scanning”) network (fig. 1:128: TRAINING ENGINE learning network receiving scan “data” from the N-channel scanning) with two-dimensional inputs (resulting in the images of figures 10 and 11 via:
[0109] Moreover, in some embodiments surface coils that can be controlled by software on computer system 114 that executes the scan plan allow certain modalities or MR techniques to be turned on and off in real-time as the analysis of individual 112 progresses (such as during a second MR scan in response to detection of a potential anomaly, which is sometimes referred to as a `drill down` protocol scan).  For example, this approach may allow MRE to be performed on an anomaly, or a thermal image to be acquired of individual 112 or the surrounding region.  Thus, if a potentially anomaly is detected in the individual's chest, the system may decide to send an ultrasonic wave through their chest during MRE of the potential anomaly and/or the surrounding region.  
In these embodiments, RF coils 230 can be constructed to include multiple sensors and data-collection equipment to facilitate specialized anomaly detection.  Thus, RF coils 230 may be optimized for parallel collection of data using: MRT, MRS, MRE, multi-nuclear imaging of two or more nuclei (such as .sup.1H, .sup.23Na, .sup.31P, .sup.13C, .sup.19F, .sup.39K, .sup.43Ca, etc.), diffusion-tensor imaging, N-channel scanning, magnetic-field relaxometry, etc.).









Regarding claim 13, Kaditz as combined teaches the method of claim 1 wherein (engine-learning-network) training (128) comprises (engine) training (128) the (learning) network (128) as a (learning) network (128) operating on two-dimensional inputs (creating said images of figures 10 and 11) to output scores (or values as shown in the pixel-voxels of said figures 10 and 11), the (any one) difference (of said simulated MR images) comprising an average of the (pixel) scores (resulting in “averaged” pixels via:
[0061] Moreover, a previous MR model may be used to generate estimated MR signals for sets of voxels.  The estimated MR signals in a given set of voxels may be averaged, and the resulting average MR signals in the sets of voxels may be compared to MR signals measured during a current scan to determine a static (or a dynamic) offset vector.  For example, the positions of the average MR signals in the set of voxels (such as average MR signals in 3, 6, 12 or 24 regions or portions of an individual) may be correlated (in 2D or 3D) with the MR signals in the set of voxels in the current scan.  This offset vector may be used to align the MR signals and the estimated MR signals during subsequent comparisons or analysis.  Alternatively, the comparisons may be made on a voxel-by-voxel basis without averaging.  Thus, the MR signals for a voxel in 
the individual may be compared to corresponding MR signals for the voxel measured on a prior occasion by performing a look-up in a table.  In some embodiments, the registration or the offset vector of an individual is computed based on variation in the Larmor frequency and the predetermined spatial magnetic-field inhomogeneity or variation in the magnetic field of an MR scanner.).










Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaditz et al. (US Patent App. Pub. No.: US 2017/0285122 A1) in view of Techavipoo et al. (US Patent App. Pub. No.: US 2011/0260726 A1) as applied above further in view of Marle (US Patent 9,326,907).
Regarding claim 4, Kaditz as combined teaches the method of claim 1 wherein (polar) reorienting comprises (polar) reorienting a head (as shown in figures 10 and 11) of the patient with an axis of rotation tangential to a back of the head (as shown in figures 10 and 11).
Thus, Kaditz as combined does not teach, as indicated in bold above, the claimed “an axis of rotation tangential”.
Accordingly, Marle teaches:
an axis of rotation (fig. 1:116) tangential (to fig. 1:110).
Thus, said one of ordinary skill in the art of magnetic resonance imaging can modify Kaditz’s imaging of the head of figures 10 and 11 with the axis of rotation and recognize that the modification is predictable or looked forward to because the axis of rotation makes removing the patient from MRI imaging (as shown in Marle’s fig. 5B:202 for example) easier especially if the patient is not awake. 
Regarding claim 5, claim 5 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 5.




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaditz et al. (US Patent App. Pub. No.: US 2017/0285122 A1) in view of Techavipoo et al. (US Patent App. Pub. No.: US 2011/0260726 A1) as applied above further in view of Engstrom et al. (Collapsed fat navigators for brain 3D rigid body motion).
Regarding claim 7, Kaditz as combined teaches the method of claim 1 wherein simulating (of MR signals) comprises simulating (MR signals) with the line order (via said K-space as modified via the combination) from a default scan protocol for scanning patients.
Thus, Kaditz does not teach, as indicated in bold above, the claimed “a default scan protocol for scanning patients”.
Accordingly, Engstrom teaches a default scan protocol (or “the default protocol” with “Common default sequence parameter…48 x 48”) for scanning patients (via 
page 985, right column, section 2.1, 2nd paragraph:
Common default sequence parameters for the cFatNav were:FOV = 320 × 320 mm2, matrix = 48 × 48 (res. = 6.7 × 6.7 mm2 ), R = 8 (GRAPPA), TESagittal = 1.1 ms, TEAxial = 3.2 ms, TECoronal =5.3 ms, and Tseq = 6.4 ms. Calibration data for the GRAPPA reconstruction were obtained by changing the kpedephasing gradient for the
first R acquisitions, yielding one fully sampled k-space per projection. Using the vendor's reconstruction server, gradient delay estimation (for entropy based Nyquist ghost correction) and GRAPPA weight estimation required ~0.5 s of computation time, and building realignment reference datasets and additional ~0.25 s of initial
computation. For the subsequent cFatNav data, the basic reconstruction including GRAPPA unaliasing and image realignment (using iterative Gauss–Newton and a 20 × 20 mm2 Gaussian pre-smoothing kernel) required ~25 ms per projection. The three projections of the cFatNav data were registered separately of each other to the reference dataset, and motion estimates were recovered via averaging. To avoid
signal fluctuations in the cFatNav data, 16 dummy excitations were performed before the collection of the cFatNav calibration data, which added another 3 s of scan time. The pulse sequence diagram of the collapsed fat navigator can be seen in Fig. 1.




With the cFatNav being played out before each excitation of the DW-EPI sequence, long-term eddy currents from the diffusion gradients from the previous excited slice or other system drifts could potentially lead to drifts the cFatNav image data that would lead to a bias in the motion estimates. To investigate the stability
over time using cFatNav with EPI, two stress tests were performed on a phantom. First a 2D spin-echo EPI was used with FOV = 240 × 240 mm, matrix = 120 × 120, R = 3, slice thickness = 3 mm, TR = 4000 ms, and TE = 16 ms (half-Fourier), NSlices = 60,
and NVolumes = 40. The cFatNav module was prescribed according to the default protocol. The total acquisition time was 484 seconds and 2400 cFatNav navigators were acquired every 66 ms. The second was a 2D DW spin-echo EPI with 240 × 240 mm, matrix = 128 × 128, R = 2, slice thickness = 3 mm, TR = 6000 ms, and TE = 72 ms,
and NSlices = 46. A Stejskal–Tanner diffusion preparation [17] was used with b = 1000 s/mm2 . Ten b = 0 s/mm2 volumes and 60 noncollinear diffusion encoding directions were acquired. The total acquisition time was 852 seconds and 6532 cFatNav navigators were acquired every 130 ms. Data reconstruction and realignment were
performed off-line using MATLAB.).

	Thus one of ordinary skill in scanning MRI’s and reconstruction can modify the simulated MR signals with the default protocol and recognize that such a modification is predictable or looked forward to because the default protocol of “48 x 48” can be used so that “Typical parallel imaging artifacts are absent in all reconstructed data” via 
page 987, left column:
cFatNav data at two different resolutions and reduction factors are shown in Fig. 2, with 48 × 48 matrix size in Fig. 2a and b and 32 × 32 matrix in Fig. 2c and d. The images in the upper row of each panel were reconstructed from full k-space data. The second row corresponds to GRAPPA reconstructed data using a 1/Rth of the
original data. The reduction factor was R = 4 in Fig. 2a and c and R = 8 in Fig. 2b and d. Typical parallel imaging artifacts are absent in all reconstructed data, and only a slightly increased noise level can be seen for the heavily under sampled R = 8 reconstructions. It should be noted that only six k-space lines were used to synthesize the 48 × 48 (R = 8) data and only four k-space lines for the 32 × 32 (R = 8) case.







Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaditz et al. (US Patent App. Pub. No.: US 2017/0285122 A1) in view of Techavipoo et al. (US Patent App. Pub. No.: US 2011/0260726 A1) as applied above further in view of Chen et al. (BRAIN MRI SUPER RESOLUTION USING 3D DEEP DENSELY CONNECTED NEURAL NETWORKS).
Regarding claim 10, Kaditz as combined teaches the method of claim 1 wherein (engine) training comprises (engine) training with the (any one) difference being a normalized root mean square error (or MR difference) between the first (420) and second (432) three-dimensional (act) representations.
Thus, Kaditz as combined does not teach, as indicated in bold above, the claimed “a normalized root mean square error”.
Accordingly, Chen teaches the claimed a normalized root mean square error (fig. 3:right-side boxplot: “Normalized MSE”).









st paragraph:
Medical images in high spatial resolution (HR) produce abundant structural details, enabling accurate image analysis and quantitative measurement. However, high spatial resolution in MRI typically comes at the expense of longer scan time, less spatial overage, and lower signal to noise ratio (SNR) [1]. If we could reconstruct a high-resolution (HR) image from a low-resolution (LR) input, we can potentially achieve larger spatial coverage, higher SNR and better spatial resolution in a shorter scan. A simplistic approach is to interpolate LR images into HR. However, interpolation methods fail to recover the loss of high-frequency information like fine edges of objects. Another approach is to scan multiple LR images and combine them into a single HR image. Unfortunately, this is not robust to interscan motion, and is neither time-nor cost-optimal in practice. Therefore, a SISR [2] technique which needs only one LR scan to provide an HR output is an attractive approach to address this problem.











Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaditz et al. (US Patent App. Pub. No.: US 2017/0285122 A1) in view of Techavipoo et al. (US Patent App. Pub. No.: US 2011/0260726 A1) as applied above further in view of Zhang et al. (Automatic Segmentation of Acute Ischemic Stroke From DWI Using 3-D Fully Convolutional DenseNets). Claim 11 finds support in provisional application 62/717,968, filed 8/13/2018.
Regarding claim 11, Kaditz as combined teaches the method of claim 1 wherein training (engine) comprises training (via said engine) with the network (via said engine) comprising a cascade of three-dimensional convolution and pooling layers with anisotropic kernels and down sampling outputting isotropic features to three-dimensional dense blocks.
Thus, Kaditz as combined does not teach, as indicated in bold above, the claimed:
a cascade of three-dimensional convolution and pooling layers with anisotropic kernels and down sampling outputting isotropic features to three-dimensional dense blocks.








a cascade (as shown in fig. 2) of three-dimensional convolution (fig. 2: “Conv”, a “layer name”, cited below) and (“replaced”) pooling (represented in fig. 2 as “/2” that performs the same function of pooling and thus is an equivalent to pooling and thus called “pooling layers or convolutional layers with strides”) layers (represented as said name with “/2”) with anisotropic kernels (via an “anisotropic stride” for each of the 1st pooling down-sampling “2/” in the cascade and corresponding 1st up-sampling, fig. 2: “X2”, in the cascade) and down sampling (via said “/2”) outputting isotropic features (via the other non-1st down-samplings “/2” that are isotropic: 2 X 2 X 2) to three-dimensional dense blocks (fig. 2: “Dense Block”, 4 times, via:
page 2151:Description of fig. 2:
“Fig. 2. Architecture of the proposed 3D FC-DenseNet. Each dense block contains 4 layers and has a growth rate of k = 16. The structure of dense blocks can be found in Fig. 4(b). ‘FC’ denotes convolutional layers with 1 × 1 × 1 kernels. The numbers following layer names indicates the number of output feature volumes. ‘DC’ represents deconvolutional layers. ‘/2’ and ‘×2’ indicate down-sampling and up-sampling respectively. The first down-sampling layer and corresponding up-sampling layers are performed with an anisotropic stride of 1 × 2 × 2.”; 

page 2151,2152
“To adapt CNN models to 3D data, all layers should perform in a 3D manner or be compatible with 3D operations. As the main component of 3D CNNs, 3D convolutional layers perform the following operation:… 
where ul+1 ji (x, y,z) is a 3D convolution with flipped kernel Wl+1 ji , and hl i is the i-th channel of the l-th layer, bl+1 i is a bias term. By hierarchically stacking 3D convolutional layers and down-sampling layers (e.g. pooling layers or convolutional layers with strides), a deep 3D CNN can efficiently extract high-level 3D features, which are necessary for solving complicated problems on volumetric data, e.g. acute stroke segmentation from DWI”; and







nd paragraph:
“1) VoxResNet and 3D U-ResNet: We chose two types of 3D CNN models for comparison: VoxResNet [24] and 3D U-Net with residual connections [23] (we call it
3D U-ResNet in this paper). Both models have achieved state-of-the-art performance on volumetric medical image segmentation tasks such as brain segmentation [24], prostate
segmentation [23], etc. We first applied the original models proposed by Yu et al. [23] (3D U-ResNet) and by Chen et al. [24] (VoxResNet) to our dataset. And then we
adapted these models based on the characteristics of our stroke lesion segmentation application. For VoxResNet, we inserted a group of residual blocks before the first downsampling layer, in order to retrieve more details in final prediction. For 3D U-ResNet, we first replaced pooling layers with downsampling convolutions, and then added one more residual blocks to each residual group and lowered the number of feature volumes in each layer, yielding a deeper but thinner model. To reserve more details along the low-resolution vertical axis, we utilized anisotropic stride (i.e. 1 × 2 × 2) in the first downsampling layer1 for the two adapted models, the same as our proposed 3D FC-DenseNet. Fig. 5 schematically illustrates the architectures of these two adapted models.”).

Thus one of ordinary skill in the art of machine learning can modify the combination of Kaditz’s engine with Zhang’s teaching of fig. 2 by inputting Kaditz’s MRI images into Zhang’s fig. 2: “Input 3D Image” are recognize that such a combination is predictable or looked forward to because Zhang’s fig. 2  “can efficiently extract high-level 3D features, which are necessary for solving complicated problems on volumetric data, e.g. acute stroke segmentation from DWI” and “To reserve more details”, Zhang, cited above.













Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14,16,17,18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaditz et al. (US Patent App. Pub. No.: US 2017/0285122 A1).
Regarding claim 14, claim 14 is rejected the same as claim 1. Thus, argument presented in claim 1, above, is equally applicable to claim 14. Accordingly, Kaditz discloses a method for determining motion artifact for a magnetic resonance system, the method comprising: 
reconstructing (via “image reconstruction”) a three-dimensional representation (into a visible form resulting in fig. 10) of a patient from a magnetic resonance scan (as shown in fig. 2:110: “MR SCANNER”) of the patient (fig. 2:112: “INDIVIDUAL” via:
[0007] However, the characterization of the physical properties of a sample is often time-consuming, complicated and expensive.  For example, acquiring MR images in MRI with high-spatial resolution (i.e., small voxels sizes) often involves a large number of measurements (which are sometimes referred to as `scans`) to be performed for time durations that are longer than the relaxation times of the .sup.1H spins in different types of tissue in a patient. Moreover, in order to achieve high-spatial resolution, a large homogenous external magnetic field is usually used during MRI.  The external magnetic 
field is typically generated using a superconducting magnetic having a toroidal shape with a narrow bore, which can feel confining to many patients. Furthermore, Fourier transform techniques may be used to facilitate image reconstruction, at the cost of constraints on the RF pulse sequences and, thus, the scan time.); 


in the three-dimensional representation (via “artifacts in… 3D”) from a machine-learned network (via said deep learning technique-combined neural network) in response to input of the three-dimensional representation (resulting in fig. 10) to the (deep neural net) machine-learned network; and 
displaying (as shown in fig. 10) the (measured) level of the motion artifact (corresponding to said correction of motion) with an image (as shown in fig. 10) from the three-dimensional representation (resulting as shown in fig. 10 via:
“[0065] Note that the initial scan plan may include an MR scan using a low magnetic field or no magnetic field MR scan (e.g., RF only) or a measurement other than MR, such as synthetic aperture radar (SAR), to scan for ferromagnetic or paramagnetic materials (e.g., metal plates, pins, shrapnel, other metallic or foreign bodies) in an individual's body.  Alternatively or additionally, the initial scan may use electron-spin resonance.  In some embodiments, the presence of a ferromagnetic or paramagnetic material in the sample may be identified based on the known T.sub.1, T.sub.2 and/or the permeability of a ferromagnetic or a paramagnetic material.  Furthermore, the presence of a ferromagnetic or paramagnetic material may be determined based on a systematic error in the parameters in the forward model.  For example, the determined type of tissue may be incorrect or may be anatomically incorrect (such as the wrong shape) because of errors induced by the presence of a 
ferromagnetic or paramagnetic material.  In addition to identifying a ferromagnetic or paramagnetic material, the MR model based on the MR measurements may be used to remove or correct the corresponding artifacts in the MR images.  Consequently, the characterization technique may allow patients with metal in or on their bodies to be scanned.  This may allow patients to leave their clothing on during an MR scan.”

“[0218] Note that `image` in method 800 is not restricted to a 2D representation 
of information.  In particular, in embodiments where the external magnetic-field direction is varied during the measurements, the determined parameters may include information with respect to multiple different axes or directions (and, more generally, basis vectors).  Consequently, the parameters in the MR model may include 3D information about different properties of the sample with respect to many different basis vectors.  Therefore, in some embodiments, `image` should be understood to include 3D or a higher dimensional representation of the acquired information.”).

Regarding claim 16, claim 16 is rejected the same as claim 12. Thus, argument presented in claim 12, above, is equally applicable to claim 16. Accordingly, Kaditz discloses the method of claim 14 wherein determining (of said measured MR signals) comprises determining (of said measured signals) with the machine-learned (training) network comprising (via data via connecting data-lines) a multi-channel (scan) network with two-dimensional (N-scan-data) inputs (via said data-lines to said training engine).
Regarding claim 17, claim 17 is rejected the same as claim 13. Thus, argument presented in claim 13, above, is equally applicable to claim 17. Accordingly, Kaditz discloses the method of claim 14 wherein determining (for motion correction) comprises determining with the machine-learned (engine) network operable on two-dimensional inputs (forming the images of figures 10 and 11) to output (pixel) scores (or tallies or accounts or values or magnitudes or quantity or numbers of signal-pixels), the (MR signal) level being a combination (via said average pixel values) of the scores (said tallies or accounts or values or magnitudes or quantity or numbers of signal-pixels).








Regarding claim 18, claim 18 is rejected the same as claims 1 and 14. Thus, argument presented in claims 1, above, and 14, above, is equally applicable to claim 18. Accordingly, Kaditz discloses a method for machine learning to determine motion artifact, the method comprising: 



















patient motion (or “determination of…flow…parameters” via “simulations of…motion associated with: respiration, a heartbeat, blood flow, mechanical motion”, cited below [0155], to be corrected) from a (polar rotational) motion (instructing) model (or “the MR model” comprising said “Bloch equations” or “Bloch-Torrey equations”, cited below [0155], of fig. 4:414,428: “SCAN. INSTRUC.”); 

















storing (via fig. 15:1524: “INVARIANT MR SIGN.”) the machine-learned neural network (represented as fig. 1:128: “TRAINING ENGINE” via:










 a difference between the measured signal and a predicted signal of the sample, where the predicted signal is based on a forward model, the polarizing field and the excitation sequence.  After modifying at least one of the polarizing field and the excitation sequence, the aforementioned operations may be repeated until a magnitude of the difference is less than a convergence criterion.  The one or more repetitions may occur without waiting for the sample to be completely relaxed or without resetting a state of the sample.  Moreover, the calculations may be performed concurrently with the measurements and may not involve performing a Fourier transform on the measured signal.”;

“[0076] These challenges are addressed in system 100 in the characterization technique by performing MR scans and comparing the associated MR signals with simulated or estimated MR signals based on a tensor field map of parameters and a forward model.  The stored information may specify MR scanner 110, magnetic-field inhomogeneity, the scanning instructions, etc., so that the parameter results from previous measurements of MR signals can be used to generate estimated MR signals that are compared to current measurements of MR signals.  In some embodiments, the stored information includes one or more `invariant MR signatures` (which are sometimes referred to as `magnetic-field-invariant MR signatures`), where an invariant MR signature is independent of magnetic field, the scanning instructions (e.g., magnetic-field strengths and/or pulse sequences) and the MR scanner used, and that specifies the dynamic MR response of voxels at 3D positions in individual 112 to an arbitrary magnetic field based on previous measurements of MR signals.  Note that an invariant MR signature may be determined by iteratively converging MR signals of one or more types of nuclei with estimated or estimated MR signals that are generated using a forward model (which is sometimes referred to as an `MR model`) and scanning instructions, including measurements or scans performed at different magnetic fields.”; 











determination of one or more parameters in an MR model.  
This MR model may be a 3D model of voxels in a portion of an individual (and, more generally, a sample), and may include parameters in the Bloch equations for each of the voxels.  In particular, with a quasi-static magnetic field B.sub.0 along the z axis, the Bloch equations are  

dM x ( t ) dt = .gamma.  ( M .fwdarw.  ( t ) B .fwdarw.  ( t ) ) x - M x ( t ) 
T 2 , dM y ( t ) dt = .gamma.  ( M .fwdarw.  ( t ) B .fwdarw.  ( t ) ) y - M y 
( t ) T 2 , and ##EQU00001## dM z ( t ) dt = .gamma.  ( M .fwdarw.  ( t ) B 
.fwdarw.  ( t ) ) z - M z ( t ) - M 0 T 1 , ##EQU00001.2## 
 
where .gamma.  is the gyromagnetic ratio, denotes a vector cross product and [right arrow over (B)](t)=(B.sub.x(t), B.sub.y(t), B.sub.0+.DELTA.B.sub.z(t)) is the magnetic field experienced by a type of nuclei in the individual.  The parameters in the Bloch equations may include T.sub.1, T.sub.2, a density of a type of nuclei, diffusion, velocity/flow, temperature, and magnetic susceptibility.  Note that there may be different parameters for different types of nuclei for each of the voxels.  Moreover, note that the Bloch equations are a semi-classical, macroscopic approximation to the dynamic response of the magnetic moments of the type of nuclei in the individual to a time-varying magnetic field.  For example, there may be 67 M cells in a 1 mm.sup.3 voxel.”
“[0166] Additionally, the MR model may include simulations of dynamics, such as motion associated with: respiration, a heartbeat, blood flow, mechanical motion, etc. (Thus, there may be additional terms in the Bloch equations for diffusion, thermometry, spectroscopy, elastography, etc. Consequently, the MR model may be based on the Bloch-Torrey equations, etc.) For example, when a voxel contains a space that has a fluid flowing through it (such as in a vein), the flow of the liquid may be simulated by building a map of the flow directions and velocity magnitudes in the individual being scanned to be accounted for in the computation of the invariant MR signature or the MR model.  Furthermore, when scanning a human or an animal, the MR model may include the resting motion (such as that associated with respiration, a heartbeat, etc.).  As noted previously, in order to facilitate calculation of the MR model, measured MR signals and/or other temporal measurements may be synchronized with or relative to a reference clock or a biological time period.”

wherein “flow” is defined via Dictionary.com, emphasis added “movement”:












noun
13	an act of flowing.
14	movement in or as if in a stream.
15	the rate of flowing.
16	the volume of fluid that flows through a passage of any given section during a unit of time:
Oil flow of the well was 500 barrels a day.
17	something that flows; stream.
18	an outpouring or discharge of something, as in a stream:
a flow of blood.
19	menstruation.
20	an overflowing; flood.
21	the rise of the tide (opposed to ebb).
22	Machinery. progressive distortion of a metal object under continuous service at high temperature.
23	Physics. the transference of energy:
heat flow.

“[0194] In some embodiments, the tensor field mapping in the characterization 
technique uses one or more forward models (such as the MR model) and one or more inverse solvers.  As noted previously, the tensor field mapping (the determination of the forward model parameters in the sample) may not require any precomputation or training.  Moreover, the tensor field mapping may solve the generalized reconstruction problem without any assumption about the measurement device or hardware, such as the use of a Fourier transform (e.g., a fast Fourier transform).  Thus, the tensor field mapping may not require any specific measurement hardware.  Instead, the parameters that specify the hardware just may be incorporated into the forward model.”

“[0199] Furthermore, the tensor field mapping may benefit from every `experiment` or measurement being different or changed, because new information can be extracted that further constrains the solutions to the high-dimensional parameter space.  Consequently, the tensor field mapping may benefit from real-time measurements and simulations (e.g., the simulations may be performed in the same time as the RF pulse sequence, thus, the simulations may be performed in 300 ms for a 300 ms RF pulse sequence).  In particular, by performing real-time simulations, the excitation in the measurements can be changed to fill in sparse portions of the parameter space in order to reduce the residual error between the measurements and the estimated response, thereby allowing the tensor field mapping to converge more rapidly.  In some embodiments, an optimal RF pulse sequence with one or more RF pules can be selected in order to minimize the error on the next iteration.”




which can be used to generate a temporal series or stream of tensor field maps).  The sample measurement sensors may include an arbitrary number of different types of sensors that perform measurements about the volume of space being scanned.  In addition, the outputs may include information about the measurement device (such as the MR scanner) that includes physical properties, parameters, and measurements taken about the measurement device as well as its performance during a scan.  Moreover, another output from the characterization technique may include a so-called quantitative space or Q-space, i.e., a time series of tensor field maps.  These tensor field maps may be reconstructed from the inverse solver(s).  The tensor field maps may be thought of as a data stream with 3 spatial.times.one temporal.times.N measurement dimensions, where each measurement may be a vector or scalar quantity.  For example, temperature is a scalar quantity, while flow is a vector quantity.  Note that the spatial resolution in a tensor field map is arbitrary and may not need to be evenly or uniformly distributed in space.  Thus, the spatial sampling can be higher density in some regions than others.  Furthermore, another output from the characterization technique may include a physical forward model of the volume of space in the sample that is being scanned and that can be reconstructed from one or more of the series of tensor field maps that were generated.  Using the forward model, the way that the volume of space will respond to an arbitrary excitation can be determined.  For example, if a human is scanned, a forward MR model may be used to subsequently predict how this human's body will respond to an arbitrary external magnetic field and/or an arbitrary RF pulse sequence.  While the tensor field maps and/or the forward model can be recomputed an arbitrary number of times after a scan has been completed to generate higher quality results (such as the forward models, the inverse solvers get better over time and as the cost of computation continues to fall), as noted previously there are significant advantages to performing the tensor field mapping and dynamically adjusting the measurements in real time.”; and

“[0246] Note that the different measurement techniques may provide tensor-field 
mapping and the ability to detect anomalies in tensor fields.  These maps can be images or quantitative tensor field maps, and each of the measurements techniques may provide a visualization of a different type of tensor field map captured with a different measurement technique.  By looking at or considering two or more of these maps, of the measurement system may have access to orthogonal information.”).





Regarding claim 19, Kaditz discloses the method of claim 18 wherein creating (for said training engine) comprises creating (images for said training engine) with the patient motion (said or “determination of…flow…parameters” via “simulations of…motion associated with: respiration, a heartbeat, blood flow, mechanical motion” to be corrected) of the (rotational) motion (instructing) model (resulting in said simulated MR signals) being (i.e., attend or to be present at) three-dimensional motion (of fig. 2:112: “INDIVIDUAL”) constrained to motion (to be corrected) of a patient (said fig. 2:112: “INDIVIDUAL”) laying on a bed (fig. 1:214: “BLH”,  “a biological lifeform holder” for said fig. 2:112:INDIVIDUAL for “laying down” thus constraining motion such as walking via:
[0093] Note that MR scanner 110 may be a closed-bore or an open-bore system.  
In particular, magnet 210 (illustrated in a cross-sectional view in FIG. 2 by portions of magnet 210-1 and 210-2) may be closed bore or open bore.  For example, a bore diameter 238 of magnet 210 may be between 1 and 10 cm or between 5 and 30 cm.  An open-bore system may generate a magnetic field using two plates separated by a gap, and individual 112 may be exposed to (and nuclei in individual 112 may be polarized by) the magnetic field between the plates.  Alternatively, a closed-bore system may have a toroidal shaped magnet 210, individual 112 may be moved through a hole in the center of the toroid (thus, using a strong field or high field to polarize nuclei in individual 112).  
Moreover, the orientation of magnet 210 may be horizontal (which is sometimes referred to as `horizontal bore`) so that individual 112 moves horizontally through the magnetic field, but can also be vertically oriented.  In general, MR scanner 110 may scan individual 112 in various positions, including at different angles, orientations and perspectives (e.g., by adjusting biological lifeform holder articulator 216).  (Thus, when MR scans are performed on individuals or animals, MR scanner 110 may allow measurements to be made while an individual is standing, sitting, laying down, suspended, positioned under a load (e.g., a position or posture required for a sports motion or a weightlifting technique), positioned on their side or even in motion, such as 
walking on a treadmill or jumping in the air.) Note that embodiments with a smaller bore diameter 238 may allow MR scanner 110 to be portable.  While FIG. 2 illustrates MR scanner 110 with magnet 210, note that in some embodiments MR scanner 110 may exclude magnet 210.  This may be facilitated by the characterization technique, which, as described further below, may allow the parameters in the MR model to be determined using very low and/or inhomogenous magnetic fields.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions at the end of this action.
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaditz et al. (US Patent App. Pub. No.: US 2017/0285122 A1) in view of Zhang et al. (Automatic Segmentation of Acute Ischemic Stroke From DWI Using 3-D Fully Convolutional DenseNets). Claims 15,20 finds support in provisional application 62/717,968, filed 8/13/2018.


Regarding claim 15, claim 15 is rejected the same as claim 11. Thus argument presented in claim 11 is equally applicable to claim 15. Accordingly, Kaditz teaches the method of claim 14 wherein determining (for motion correction) comprises determining (motion correction) with the machine-learned (image-registration-engine) network comprising a cascade of three-dimensional convolution and pooling layers with anisotropic kernels and down sampling, the cascade outputting isotropic features to three-dimensional dense blocks.
Thus, Kaditz does not teach, as indicated in bold above, the claimed:
“a cascade of three-dimensional convolution and pooling layers with anisotropic kernels and down sampling, the cascade outputting isotropic features to three-dimensional dense blocks.”
Accordingly, Zhang teaches:
a cascade (as shown in fig. 2) of three-dimensional convolution (named “Conv”) and pooling (via said down-sampling “/2” called pooling layer or convolutional layer with stride) layers (said layer name “Conv”, 4 times in fig. 2) with anisotropic (1 X 2 X 2 1st down- & 1st up-sampling) kernels and down sampling (via said “/2”), the cascade (of fig. 2) outputting isotropic (via a 2 X 2 X 2 kernel at each non-first sampling-kernel “/2”) features to three-dimensional dense blocks (fig. 2: “Dense Block”, 4 times).
Thus one of ordinary skill in the art of machine learning can modify the combination of Kaditz’s with Zhang as shown in the rejection of claim 11 and recognize such a modification is predictable or looked forward to for the same reasons as in claim 11.

Regarding claim 20, claim 20 is rejected the same as claims 11 and 15. Thus argument presented in claims 11 and 15 is equally applicable to claim 20. Accordingly, Kaditz teaches the method of claim 18 wherein (engine) training comprises (engine) training the neural (engine) network as a cascade of three-dimensional convolution and pooling layers with anisotropic kernels and down sampling, the cascade outputting isotropic features to three-dimensional dense blocks.
Thus, Kaditz does not teach, as indicated in bold above, the claimed:
“a cascade of three-dimensional convolution and pooling layers with anisotropic kernels and down sampling, the cascade outputting isotropic features to three-dimensional dense blocks”.
Accordingly, Zhang teaches:
a cascade of three-dimensional convolution (named “Conv”) and pooling (via said “2/”) layers (said convolution name is a layer and said “2/” is a sampling layer) with (first) anisotropic (1 X 2 X 2 down- and up-sampling) kernels and down sampling (via said “2/”), the cascade (of fig. 2) outputting isotropic (2 X 2 X 2) features (at down- and up-sampling other than the first down- and up-samplings, “2/” and “x2”, respectively) to three-dimensional dense blocks (fig. 2: “Dense Block” shown 4 times).
Thus one of ordinary skill in the art of machine learning can modify the combination of Kaditz’s with Zhang as shown in the rejection of claim 11 and recognize such a modification is predictable or looked forward to for the same reasons as in claim 11.


Suggestions
The following “The machine learns to determine a score (e.g., difference)” was improperly read into claim 1 as one of the “acts” via 35 USC 112(f) that is NOT invoked but appears to distinguish over the art of record and the updated search:
“[0049]  The training is based on a difference between the starting 3D representation or representations and the 3D representations reconstructed from the simulation with motion. The machine learns to determine a score (e.g., difference) based on input of a 3D representation from a scan of an actual patient. The 3D representation is subjected to motion of the patient, so the machine is trained to output a score based on knowledge gleaned or regressed from the training data (e.g., determined errors of the training data). The training is based on results from the repetitions.”

In contrast, Kaditz (US Patent App. Pub. No.: US 2017/0285122 A1) teaches “computer system 114 (FIG. 1)…computes the error…or difference…based on this initial MR model”:
“[0169] In an exemplary embodiment, computer system 114 (FIG. 1) first approximates the parameters in the MR model and computes the error (or difference vector) between the measured MR signals and simulated or estimated MR signals based on this initial MR model.  Note that when there are multiple candidate parameter solutions (having similar errors) to the inverse problem for a thread corresponding to particular scanning instructions, computer system 114 (FIG. 1) may keep the candidates (i.e., a unique parameter solution may not be identified at this point in the calculation).  Alternatively, if there is no unique parameter solution within a desired error range (such as less than 50, 25, 10, 5 or 1%), the best (least-error) parameter solution may be kept.  In addition, when there is no parameter solution within the desired error range, computer system 114 (FIG. 1) may modify the scanning instructions.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        

/ANDREW M MOYER/Primary Examiner, Art Unit 2663